Citation Nr: 1146249	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected status post myofascial strain with residuals, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1994 to December 1994, from October 1995 to December 1998, and from September 1999 to September 2003.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an 
August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from her hearing, held in March 2011, shows that she testified that her back symptoms had worsened since her last VA examination (in June 2009).  Under the circumstances, on remand, the Veteran should be afforded another examination of her back.  

At her hearing, the Veteran stated that she had applied for disability benefits from the Social Security Administration (SSA). However, it is unclear if the SSA has issued a decision on her claim.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  On remand, the RO should request the Veteran to state whether or not the SSA has issued a decision on her disability claim, and, if so, the RO/Appeals Management Center (AMC) should attempt to obtain the Veteran's SSA decision and associated records, and associate them with the claims file. 

At her hearing, the Veteran testified that she was currently receiving treatment for her back symptoms from VA's Shively health care center (at the Louisville VA Medical Center (VAMC)), and that reports dated in 2010 existed and were relevant to her claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c) (2011).  On remand, the RO/AMC should attempt to obtain any outstanding clinical records dated after 2009, which are not currently associated with the claims file. 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for her myofascial strain symptoms after 2009, to include all treatment from Shively/Louisville VAMC.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
2.  Contact the Veteran and request that she state whether the Social Security Administration has issued a decision on her claim for disability benefits.  If so, obtain the SSA's disability decision and its accompanying records.  

3.  After the development outlined in the first two paragraphs of this remand has been completed, schedule the Veteran for an examination of her back.  The claims file must be made available to and reviewed by the examiner in conjunction with examination, and the examiner should indicate in the report that the claims folder was reviewed.  All necessary tests should be conducted. 

Ask the examiner to describe whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; pain on movement (as well as swelling, deformity, and atrophy); any additional functional loss resulting from pain.  Describe the point at which pain begins and ends.  The examiner should be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  

The examiner must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


